The plaintiffs petition for certification for appeal from the Appellate Court, 44 Conn. App. 698 (AC 15796), is granted, limited to the following issue:
“Did the Appellate Court properly hold that the two year limitations period for underinsured motorist claims applied to claims made after May 20,1993, rather than the six year contract limitations period?”
NORCOTT, J.,
did not participate in the consideration or decision of this petition.
*908The Supreme Court docket number is SC 15697.
Steven J. DeFrank and David A. Leff, in support of the petition.
Decided May 29, 1997